               Case 4:21-cr-00171-JST Document 17 Filed 06/29/21 Page 1 of 3



 1   GEOFFREY A. HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     JOYCE LEAVITT
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Cellular telephone: (415) 517-4879
     Email:        Joyce_Leavitt@fd.org
 7

 8   Counsel for Defendant LITTLEFIELD
 9

10                                  IN THE UNITED STATES DISTRICT COURT
11                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                               OAKLAND DIVISION
13

14     UNITED STATES OF AMERICA,                                 Case No.: CR 21–0171 JST
15                     Plaintiff,                                STIPULATION AND [PROPOSED]
                                                                 ORDER TO CONTINUE CHANGE OF
16             v.                                                PLEA TO JULY 23, 2021
17     BRANDON LITTLEFIELD,
18                     Defendant.
19

20
            IT IS HEREBY STIPULATED, by and between the parties to this action that the change of
21
     plea hearing for defendant Brandon Littlefield, currently scheduled for July 2, 2021, before
22
     Honorable Jon S. Tigar, be continued to Friday, July 23, 2021, at 9:30 a.m. for change of plea. The
23
     reason for the request is that the parties have finalized the plea agreement but defense counsel needs
24
     additional time to review the discovery, as well as the plea agreement and guidelines with Mr.
25
     Littlefield. The continuance is sought under the Speedy Trial Act. The parties agree and stipulate that
26
     the time until July 23, 2021, should be excluded, under 18 U.S.C. §3161(H)(7)(A) and (B)(iv), for
27
     effective preparation of counsel because the ends of justice served by the granting of the continuance
28

     STIP & [PROPOSED] ORDER RE: CHANGE OF PLEA TO 7/23/21
     LITTLEFIELD, CR 21–0171 JST
                                                             1
               Case 4:21-cr-00171-JST Document 17 Filed 06/29/21 Page 2 of 3



 1   outweigh the best interests of the public and the defendant in a speedy and public trial to enable
 2   counsel to meet with Mr. Littlefield and review the discovery, plea agreement and guidelines, and
 3   ensure that all of his questions are answered.
 4

 5                                                               IT IS SO STIPULATED.

 6
      Dated:      June 29, 2021
 7
                                                                 GEOFFREY A. HANSEN
 8
                                                                 Acting Federal Public Defender
 9                                                               Northern District of California

10                                                                         /S/
                                                                 JOYCE LEAVITT
11                                                               Assistant Federal Public Defender

12
      Dated:      June 29, 2021
13
                                                                 STEPHANIE M. HINDS
14                                                               Acting United States Attorney
15                                                               Northern District of California

16                                                                         /S/
                                                                 ELISE LAPUNZINA
17                                                               Assistant United States Attorney

18

19

20

21

22

23

24

25

26

27

28

     STIP & [PROPOSED] ORDER RE: CHANGE OF PLEA TO 7/23/21
     LITTLEFIELD, CR 21–0171 JST
                                                             2
               Case 4:21-cr-00171-JST Document 17 Filed 06/29/21 Page 3 of 3



 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                              OAKLAND DIVISION
 6

 7     UNITED STATES OF AMERICA,                            Case No.: CR 21–0171 JST
 8                     Plaintiff,                           [PROPOSED] ORDER TO CONTINUE
                                                            CHANGE OF PLEA TO JULY 23, 2021
 9             v.
10     BRANDON LITTLEFIELD,
11                     Defendant.
12

13          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the change of plea hearing for
14   defendant Brandon Littlefield currently scheduled for July 2, 2021, before Honorable Jon S. Tigar, is
15   hereby continued to Friday, July 23, 2021, at 9:30 a.m. for change of plea.
16          IT IS FURTHER ORDERED that the time until July 23, 2021, is hereby excluded from the
17   Speedy Trial Act, under 18 U.S.C. §3161(H)(7)(A) and (B)(iv), for effective preparation taking into
18   account due diligence so that defense counsel can meet with Mr. Littlefield to review the discovery,
19   plea agreement and guidelines, and ensure that his questions are answered. The Court finds that the
20   ends of justice served by the granting of the continuance outweigh the best interests of the public and
21   the defendant in a speedy and public trial.
22

23
                    IT IS SO ORDERED.
24

25
      Dated:        ______________
26                                                          HON. JON S. TIGAR
                                                            United States District Judge
27

28

     [PROPOSED] ORDER RE: CHANGE OF PLEA TO 7/23/21
     LITTLEFIELD, CR 21–0171 JST
                                                        1
